MEMORANDUM **
John A. Merzweiler appeals pro se from the district court’s summary judgment in favor of defendant in Merzweiler’s lawsuit, arising from the termination of his employment with the United Statés Postal Service. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Albano v. Norwest Fin. Haw., Inc., 244 F.3d 1061, 1063 (9th Cir.2001), and we affirm.
We agree with the district court that the Office of Special Counsel’s decision finding no jurisdiction was correct for the reasons stated by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.